Citation Nr: 0735932	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-37 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
degenerative joint disease of the thoracic spine.

2.  Entitlement to service connection for urinary problems, 
claimed as secondary to service-connected degenerative joint 
disease of the thoracic spine.   

3.  Entitlement to service connection for constipation, 
claimed as bowel problems secondary to service-connected 
degenerative joint disease of the thoracic spine.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to November 
1980 and from June 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he suffers from erectile 
dysfunction, urinary problems, and constipation as a result 
of his service-connected degenerative joint disease of the 
thoracic spine.  Specifically, he contends that these 
conditions are caused by the hydrocodone he takes to 
alleviate his back pain.  He was afforded a VA spine 
examination in August 2003, which associated chronic 
constipation and erectile dysfunction with lack of libido 
secondary to medications and the back condition.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  

Here, the focus of the April 2003 examination was on the 
veteran's spine, and it is unclear whether the examiner's 
diagnosis of chronic constipation and erectile dysfunction 
was based on anything more than the veteran's subjective 
complaints and history as related by the veteran.  The Board 
therefore finds insufficient evidence to establish service 
connection, but sufficient evidence to trigger the 
requirement to obtain a medical examination and opinion on 
the veteran's theory of the claim.  38 U.S.C.A. § 5103A(d).  
To that end, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the Sarasota, Florida, outpatient 
clinic for the period of February 2005 to 
the present.

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination.  The 
claims folder must be made available to 
the examiner and the examination report 
must state whether review of the claims 
folder was accomplished.  All indicated 
tests and studies should be completed as 
deemed necessary by the examiner.  The 
examiner is asked to address the 
following:

*	Determine whether erectile 
dysfunction, a urinary disorder, or a 
gastrointestinal disorder are shown.  
*	If shown, the examiner is asked to 
render a medical opinion if the 
disorder(s) found to exist is at 
least as likely as not related to 
service or to any service-connected 
disability, specifically the 
hydrocodone taken by the veteran to 
alleviate his back pain.  
*	The examiner is asked to provide a 
rationale for any opinion rendered.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

